internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-169439-02 date may legend x y a b c d a state d1 d2 d3 dear this responds to your letter submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code plr-169439-02 facts x was incorporated in state in d1 x made an s election effective d2 on d3 the shareholders of x a b c and d formed y a limited_partnership and each of the shareholders contributed a shares of x stock to y all shares of x stock contributed to y have been distributed back to the shareholders of x each shareholder receiving a shares x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent termination of the s election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary conclusions based solely on the facts submitted and representations made we conclude that the termination of x’s s election resulting from the contributions of the shares of x stock to y constitutes an inadvertent termination within the meaning of sec_1362 accordingly under the provisions of sec_1362 x will be treated as being an s_corporation from d3 and thereafter provided that x’s s election was otherwise valid plr-169439-02 and has not otherwise terminated under sec_1362 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being forwarded to your authorized representative s dianna k miosi sincerely dianna k miosi chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110
